UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51757 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) DELAWARE 16-1731691 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2001 BRYAN STREET, SUITE 3700 DALLAS, TX 75201 (Address of principal executive offices) (Zip Code) (214) 750-1771 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer, accelerated filer, and small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): þLarge accelerated filero Accelerated filer oNon-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo The issuer had 54,815,951common units,7,276,506 Class D common units, and19,103,896 subordinated units outstanding as of October Page PART I — FINANCIAL INFORMATION 4 Item 1.Financial Statements 21 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3.Quantitative and Qualitative Disclosures About Market Risk 35 Item 4.Controls and Procedures 35 PART II — OTHER INFORMATION 35 Item 1.Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6.Exhibits 39 Exhibit 10-1 EmploymentAgreement with Randall Dean Exhibit 12-1Computation of Ratio of Earnings to Fixed Charges Exhibit 31-1Rule 13a-14(a)/15d-14(a) Certification of CEO Exhibit 31-2Rule 13a-14(a)/15d-14(a) Certification of CFO Exhibit 32-1Section 1350 Certification of CEO Exhibit 32-2Section 1350 Certification of CFO Introductory Statement References in this report to the “Partnership,” “we,” “our,” “us” and similar terms, when used in a historical context, refer to Regency Energy Partners LP, or the Partnership, and to Regency Gas Services LLC, all the outstanding member interests of which were contributed to the Partnership on February 3, 2006, and its subsidiaries.When used in the present tense or prospectively, these terms refer to the Partnership and its subsidiaries.We use the following definitions in this quarterly report on Form 10-Q: Name Definition or Description ASC ASC Hugoton LLC, an affiliate of GECC Bbls/d Barrels per day Bcf One billion cubic feet Bcf/d One billion cubic feet per day BTU A unit of energy needed to raise the temperature of one pound of water by one degree Fahrenheit CDM CDM Resource Management LLC CERCLA Comprehensive Environmental Response, Compensation and Liability Act DOT U.S. Department of Transportation EIA Energy Information Administration EnergyOne FrontStreet EnergyOne LLC El Paso El Paso Field Services, LP EPA Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FrontStreet FrontStreet Hugoton LLC GAAP Accounting principles generally accepted in the United States GE General Electric Company GE EFS General Electric Energy Financial Services, a unit of GECC, combined with Regency GP Acquirer LP and Regency LP Acquirer LP GECC General Electric Capital Corporation, an indirect whollyowned subsidiary of GE General Partner Regency GP LP, the general partner of the Partnership, or Regency GP LLC, the general partner of Regency GP LP, which effectively manages the business and affairs of the Partnership GSTC Gulf States Transmission Corporation HLPSA Hazardous Liquid Pipeline Safety Act IRS Internal Revenue Service LIBOR London Interbank Offered Rate MMbtu One million BTUs MMbtu/d One million BTUs per day MMcf One million cubic feet MMcf/d One million cubic feet per day MQD Minimum Quarterly Distribution Nexus Nexus Gas Holdings, LLC NOE Notice of Enforcement NGA Natural Gas Act of 1938 NGLs Natural gas liquids NGPA Natural Gas Policy Act of 1978 NGPSA Natural Gas Pipeline Safety Act of 1968, as amended NPDES National Pollutant Discharge Elimination System Nasdaq Nasdaq Stock Market, LLC NYMEX New York Mercantile Exchange OSHA Occupational Safety and Health Act Partnership Regency Energy Partners LP Partnership Agreement Amended and Restated Agreement of Limited Partnership of Regency Energy Partners LP 1 Pueblo Pueblo Midstream Gas Corporation RCRA Resource Conservation and Recovery Act RGS Regency Gas Services LLC RIGS Regency Intrastate Gas LLC SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standard Sonat Southern Natural Gas Company TCEQ Texas Commission on Environmental Quality Tcf One trillion cubic feet Tcf/d One trillion cubic feet per day TRRC Texas Railroad Commission 2 Cautionary Statement about Forward-Looking Statements Certain matters discussed in this report include “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.Statements using words such as “anticipate,” “believe,” “intend,” “project,” “plan,” “expect,” “continue,” “estimate,” “goal,” “forecast,” “may” or similar expressions help identify forward-looking statements.Although we believe our forward-looking statements are based on reasonable assumptions and current expectations and projections about future events, we can not give assurances that such expectations will prove to be correct.Forward-looking statements are subject to a variety of risks, uncertainties and assumptions including without limitation the following: · changes in laws and regulations impacting the midstream and compression sectors of the natural gas industry; · declines in the credit markets and the availability of credit for us as well as for producers connected to our systems and our customers; · the level of creditworthiness of our counterparties and customers; · our ability to access the debt and equity markets; · our use of derivative financial instruments to hedge commodity and interest rate risks; · the amount of collateral required to be posted from time to time in our transactions; · changes in commodity prices, interest rates, demand for our services; · weather and other natural phenomena; · industry changes including the impact of consolidations and changes in competition; · our ability to obtain required approvals for construction or modernization of our facilities and the timing of operations of such facilities; and · the effect of accounting pronouncements issued periodically by accounting standard setting boards. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may differ materially from those anticipated, estimated, projected or expected.Many of the factors that will determine these results are beyond our ability to control or predict.
